July 14, 2011 Mr. Larry Spirgel Securities & Exchange Commission Washington, DC 20549 RE: Steele Resources Corporation Form 10-K for the fiscal year ended December 31, 2010 Filed March 31, 2011, as amended May 20, 2011 Form 10-Q for the quarter ended March 31, 2011 Filed May 16, 2011 Forms 8-K filed April 27, 2011 and May 5, 2011 File No. 000-53474 Dear Mr. Spirgel: In response to your letter dated June 8, 2011, the Management of Steele Resources Corporation acknowledges that: · Steele Resources is responsible for the adequacy and accuracy of the disclosure in the filings. · SEC staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. · Steele Resources may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ A. Scott Dockter A. Scott Dockter President /s/ David Bridgeford David Bridgeford Chief Financial Officer 3081 Alhambra Dr. Suite 208 Cameron Park, CA 95682
